                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

BRADLEE D. PURVIS,

         Plaintiff,                                    Case No.: 3:19-cv-200

vs.

COMMISSIONER OF SOCIAL SECURITY,                       Magistrate Judge Michael J. Newman
                                                       (Consent Case)
         Defendant.


      ORDER: (1) GRANTING THE PARTIES’ JOINT MOTION FOR AN AWARD OF
      ATTORNEY’S FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT (“EAJA”)
          (DOC. 16); AND (2) AWARDING PLAINTIFF $3,000.00 IN EAJA FEES


         This Social Security disability benefits appeal is before the Court on the parties’ joint

motion in which they agree that Plaintiff should be awarded attorney’s fees under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $3,000.00. Doc. 16. Based upon the

parties’ motion in which they present no dispute that all requirements are met for the reasonable

award of EAJA fees, the Court: (1) GRANTS the parties’ joint motion (doc. 16); and (2)

AWARDS Plaintiff EAJA fees in the amount of $3,000.00. As no further matters remain pending

for review, this case remains TERMINATED upon the Court’s docket.

         IT IS SO ORDERED.


Date:    January 28, 2020                            s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge
